NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 11 2022

                            FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS



 GODO ALFREDO LOPEZ,                          No. 15-73403

            Petitioner-Appellant,             Agency No.
                                              A022-437-144
 v.

 MERRICK B. GARLAND, Attorney                 MEMORANDUM *
 General,

            Respondent-Appellee.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2022**
                               Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL, District
Judge.***

      Godo Alfredo Lopez, a native and citizen of El Salvador, seeks review of

determinations by an Immigration Judge (“IJ”) that he failed to demonstrate a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Lee H. Rosenthal, Chief U.S. District Court Judge for
the Southern District of Texas, sitting by designation.
reasonable fear of persecution or torture if were returned to El Salvador. We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.

      We review the IJ’s factual findings for substantial evidence. Andrade-Garcia

v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We “must uphold the IJ’s conclusion

that [Lopez] did not establish a reasonable fear of [persecution or] torture unless,

based on the evidence, ‘any reasonable adjudicator would be compelled to conclude

to the contrary.’” Bartolome v. Sessions, 904 F.3d 803, 811 (9th Cir. 2018) (quoting

Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014)).

      To qualify for withholding of removal, Lopez must demonstrate a “reasonable

possibility that he . . . would be persecuted on account of his . . . race, religion,

nationality, membership in a particular social group or political opinion.” 8 C.F.R.

§ 208.31(c). Lopez asserts that gang members targeted him in 2007 because they

believed that he had money when he returned from the United States. He also asserts

that his name was in a “black book” because he had spoken out against the military

in 1975, and that “people who work for the Government” would try to harm him if

he returned.

      Substantial evidence supports the IJ’s determination that Lopez did not show

a nexus between past or future harm by gang members and a protected ground

(membership in a cognizable social group). Substantial evidence also supports the

IJ’s conclusion that Lopez did not demonstrate past harm or a likelihood of future


                                         2
harm by unidentified Salvadoran government officials based on events that occurred

over forty years ago, with no evidence that individuals who may have been interested

in him at that time are still alive, and with no evidence that he was harmed when he

returned to El Salvador in 2007.1

      PETITION FOR REVIEW DENIED.




1
      Lopez does not challenge the IJ’s denial of his claim under the Convention
Against Torture in his opening brief. We thus do not reach this issue. See Martinez-
Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996); Fed. R. App. P. 28(a)(9)(A).
                                         3